DETAILED ACTION
The present Office Action is responsive to the Amendment received on October 3, 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 1, 11, and 12 are canceled.
Claim 22 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 11, 2022.

Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on June 1, 2022 is withdrawn in view of the Amendment received on October 3, 2022.
The rejection of claim 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for reasons set forth in the Office Action mailed on June 1, 2022 is withdrawn in view of the Amendment received on October 3, 2022, canceling the claim.
Rejection – New Grounds, Necessitated by Amendment
	Applicants’ amendment removes the limitation that each bead comprises at least 10 different single-stranded nucleic acid species.  The office notes that such an embodiment has been prosecuted in the parent application, 14/973,467, which was held obvious over the prior art, which then subsequently became issued with the limitation requiring each solid support having at least 10 different single-stranded nucleic acid species.
	Present amendment reverts the claims back to that which was deemed obvious and the present rejection is now necessitated based on Applicants’ amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leamon et al. (US 2006/0040297 A1, published February 23, 2006) in view of Binladen et al. (PLoS One, February 2007, vol. 2, e197, pages 1-9).
With regard to claims 2 and 15, Leamon et al. teach a collection of solid supports comprising single-stranded nucleic acid species, wherein:
each solid support in the collection comprises at least 10 single-stranded nucleic acid species linked to the solid support, wherein each single-stranded nucleic acid species linked to a common solid support comprises an identifier sequence and a probe sequence (“ligating a set of universal adaptor sequences onto the ends of fragmented DNA molecules to make a plurality of adaptor-ligated DNA molecules, wherein each universal adaptor sequence has a known and unique base sequence comprising a common PCR primer sequence, a common sequencing primer sequence and a discriminating four base key sequence and wherein one adaptor is attached to biotin … attaching each of the ligated DNA fragments to a solid support”, section [0131]; the DNA fragment has a sequencing region which is unique; “solid support comprising … population of ssDNA templates … attaching … to a solid support … clonal population of each DNA fragment on each solid support”, section [0155]; see also section [0035]);
wherein all single-stranded nucleic acid species linked to the common solid support comprises a key sequence (equivalent to) identifier sequence (see above); and
wherein the probe sequence of each of the at last 10 single stranded nucleic acid species linked to the solid support allows the at least 10 single-stranded nucleic acid to hybridize to a subpopulation in a sample nucleic acid (the amplified products result in a plurality of immobilized nucleic acids which have regions which contain a target complementarity region).
With regard to claims 3 and 16, the nucleic acids immobilized on the bead comprises a primer sequence (see above)
With regard to claim 4, the nucleic acids immobilized on the bead comprises a  primer sequence, the key sequence region (i.e., identifier), and the probe region in the 5’ to 3’ direction (see section [0139]).
With regard to claims 5 and 17, the primers of the common solid support share a common primer sequence (“common PCR primer sequence”, section [0131]).
With regard to claims 6 and 18, the common primer PCR primer sequence would be universal in nature based on its used, that is, if one set of beads comprising the same template are used, then the primer sequences would be universal in nature.
With regard to claims 7-10 and 19-21, the solid support is bead or a particle, microbead, gel, magnetic in nature (“beads … polymers … glass; silica gels, polystyrene, gelatin … acrylamide … dextran … agarose gel …”, section [0153])
	With regard to claim 13, the artisans employ them in an emulsion PCR (see Bead emulsion PCR (section [0175]).
	With regard to claim 14, beads are place on a solid support that supports the beads (section [0212]).
	Leamon et al. do not explicitly teach that the key sequences on the solid support (i.e., beads) are common for the population.
However, Leamon et al. explicitly teach that the key sequences could be employed to distinguish between the DNA fragments derived from different organisms:
“term ‘discriminating key sequence’ refers to a sequence … can be used for an entire library of DNA fragments … different discriminating key sequences can be used to track libraries of DNA fragments derived from different organisms.” (section [0108])

	BinLaden et al. teach a well-known method of tagging and amplifying nucleic acids from multiple sources and pooling them for analysis, wherein the nucleic acid from each source are tagged with the same unique molecular barcode (i.e., equivalent to key sequences of Leamon et al. and identifier sequence of the claims; see Figure 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Leamon et al. with the teachings of BinLaden et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed above Leamon et al. already teach that their unique key sequence could be used to differentiate between the DNA fragments from different organisms and while the artisans did not explicitly state that the unique key sequence should be common (or same) for each organism, as evidenced by BinLaden et al., doing so would have required common sense for the advantage of being able to sequence all of the DNA fragments produced multiple organisms while distinguishing them by their unique key sequences.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 2-10 and 13-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,731,213 (herein, “the ‘213 patent”), made in the Office Action mailed on June 1, 2022 is maintained for the reasons of record.
Applicants have not provided a terminal disclaimer nor presented any arguments directed to the instant rejection in their Amendment received on October 3, 2022. 
Therefore, the rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The Office notes that while there was a restriction made in the ‘213 patent as well as the present application, Applicants have elected the same invention in the ‘213 patent and the present application.  For this reason, the prohibition under 121 does not exist.
With regard to instant claim 2, the ‘213 patent also claims a collection of slid supports comprising single stranded nucleic acid species (preamble, claim 1), wherein
each solid support in collection comprises one or more single-stranded nucleic acid species covalently linked to the solid support (see claim 1(a) of the ‘213 patent), wherein
each single-stranded nucleic acid species linked to a common solid support comprises an identifier sequence and a probe sequence (see claim 1(a) of the ‘213 patent);
wherein all the single-stranded nucleic acid species to the common solid support share the same identifier sequence (see claim 1(b) of the ‘213 patent), and
wherein the identifier sequence from the more than one single-stranded nucleic acid species linked to the common solid support in the collection is different from the identifier sequences of the single-stranded nucleic acid species linked to the other solid supports in the collection, whereby each solid support in the collection is associated with a unique identifier sequence (see claim 1(b) of the ‘213 patent);
wherein the probe sequence of each of the more than one single-stranded nucleic acid species linked to the solid support allows the more than one single-stranded nucleic acid to hybridize to a subsequence in a sample nucleic acid (see claim 1(c) of the ‘213 patent); and
wherein the more than one single-stranded nucleic acid species on each solid support comprise at least 10 different species (claim 1(d) of the ‘213 patent).
With regard to instant claims 3-21, claims 2-27 of the ‘213 patent claims the same embodiments.
Therefore, instant claims are obvious over the claims of the ‘213 patent.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 17, 2022
/YJK/